Citation Nr: 9918652	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO rating decisions that 
reclassified the veteran's service-connected psychiatric 
disability from schizophrenia to PTSD and increased the 
evaluation from 10 to 50 percent, and denied a total rating 
for compensation purposes based on individual 
unemployability.


REMAND

A private medical report dated in January 1999 concerning the 
severity of the veteran's psychiatric condition was received 
at the Board without review of it by the RO.  The veteran or 
his representative have not waived initial consideration of 
this evidence by the RO and due process requires that the RO 
consider all relevant records and provide the veteran with a 
related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1998).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should consider the January 
1999 private medical report and review 
the veteran's claims for an increased 
evaluation for PTSD and a total rating 
for compensation purposes based on 
individual unemployability.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










